Case: 15-13668   Date Filed: 12/05/2016   Page: 1 of 3


                                                       [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 15-13668
                       ________________________

                   D.C. Docket No. 4:13-cv-00449-CDL


ALEXANDER CONTRACTING COMPANY, INC.,
United States of America, ex rel,
HYDRO GREEN LLC,
United States of America, ex rel,

                                            Plaintiffs-Counter-
                                            Defendants-Appellees,

versus

SAUER, INC.,
FEDERAL INSURANCE COMPANY,

                                            Defendants-Counter
                                            Claimants-Cross Claimants,

JACOBS ENGINEERING GROUP INC,
f.k.a. Jordan Jones & Goulding Inc,

                                            Defendant-Cross Defendant-
                                            Appellant.
                Case: 15-13668       Date Filed: 12/05/2016       Page: 2 of 3


                               _______________________

                      Appeal from the United States District Court
                          for the Middle District of Georgia
                            ________________________

                                     (December 5, 2016)

Before TJOFLAT, MARCUS and ROGERS, * Circuit Judges.

PER CURIAM:

       This case arose out of a U.S. Army Corps of Engineers roadway

construction project at Fort Benning, Georgia. Sauer, Inc., was the Corps’ general

contractor; Alexander Contracting Co. and Hydro-Green were Sauer’s paving

subcontractors, and Jacobs Engineering, Inc., was the engineer Sauer employed to

design the project.

       This appeal involves Alexander and Hydro-Green’s claim that Jacobs

negligently misrepresented the thickness of the pavement that the Corps’ contract

with Sauer required. They alleged that, in bidding for the paving work, they relied

on Jacobs’ representation that the paving would consist of 4.5 inches of asphalt,

instead of the six inches of asphalt as the Corps’ specifications required.

Consequently, their bids for the paving work, which Sauer accepted, were too low

and they had to absorb the cost of the additional 1.5 inches of asphalt. The jury

found that Jacobs made the negligent misrepresentation alleged, that Alexander

       *
         Honorable John M. Rogers, United States Circuit Judge for the Sixth Circuit, sitting by
designation.
                                                2
              Case: 15-13668     Date Filed: 12/05/2016    Page: 3 of 3


and Hydro-Green reasonably relied on it to their detriment, and that their losses

amounted to $356,664 and $114,311 respectively, and therefore assessed their

damages in those amounts.

      Jacobs moved the District Court for judgment as a matter of law pursuant to

Federal Rule of Civil Procedure 50(b), arguing that Alexander and Hydro-Green

were required to prove professional negligence and had failed to do so, and that

they had failed to prove Jacobs had misrepresented a material fact which

Alexander and Hydro-Green had reasonably relied on to their detriment. Jacobs

moved the court to provide on the verdict form submitted to the jury for

apportionment of damages between Jacobs and Sauer. The court denied Jacobs’

motion. Jacobs challenges these dispositions in this appeal.

      After entertaining oral argument and considering the parties’ briefs, we find

no error in the District Court’s denial of Jacobs’ motion. The evidence was plainly

sufficient to support the jury’s verdict and the denial of Rule 50(b) relief. As for

the apportionment issue, we discern no misapplication of Georgia law. Because

Georgia’s apportionment statute, Ga. Code § 51-12-33, requires the trier-of-fact to

apportion damages only in cases involving injury to person or property, the statute

does not require apportionment in this case. See City of Atlanta v. Benator, 714
S.E.2d 109, 117 (Ga. Ct. App. 2011).

      AFFIRMED.

                                          3